Citation Nr: 1640374	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  13-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for thyroid cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1954 to May 1958.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has thyroid cancer as a result of ionizing radiation exposure while serving with the 1st Radiological Support Unit.  See, e.g., May 2011 notice of disagreement.  This issue must be remanded to ensure that all development steps directed by 38 C.F.R. § 3.311 have been completed.  More specifically, a dose estimate is required.  This development has not been completed, and it remains necessary to resolve the appeal.  Further, the RO should also obtain any outstanding VA treatment records.  In addition, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Obtain all outstanding VA treatment records.

3.  The RO should develop the Veteran's claim as necessary in accordance with the provisions of 38 C.F.R. § 3.311, to include referring the case for the preparation of a dose estimate, as well as any other action deemed appropriate under 38 C.F.R. § 3.311.  The RO should document all actions that are taken and any determinations that are made.

4.  After completing all requested and necessary development, the RO should readjudicate the remanded claim in light of all the evidence obtained.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




